 


 HR 3562 ENR: To amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to furnish assistance for adaptations of residences of veterans in rehabilitation programs under chapter 31 of such title, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 3562 
 
AN ACT 
To amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to furnish assistance for adaptations of residences of veterans in rehabilitation programs under chapter 31 of such title, and for other purposes. 
 
 
1.Improvements to authorities for provision of assistance for adaptations of residences of veterans in rehabilitation programs 
(a)In generalChapter 21 of title 38, United States Code, is amended by inserting after section 2102A the following new section:  2102B.Adaptations to residences of veterans in rehabilitation programs (a)In generalSubject to subsections (b) and (c), the Secretary may assist a veteran who is entitled to services and assistance under chapter 31 of this title and is pursuing a rehabilitation program under such chapter in acquiring such adaptations to such veteran’s residence as are determined necessary by the Secretary to accomplish the purposes of such rehabilitation program.  
(b)Amount 
(1)The aggregate amount of assistance available to a veteran under subsection (a) may not exceed $77,307. The Secretary may waive this limitation for a veteran if the Secretary determines a waiver is necessary for the rehabilitation program of the veteran.  (2)Effective on October 1 of each year (beginning in 2017), the Secretary shall increase the amount described in paragraph (1) by the percentage calculated under section 2102(e)(2) of this title.  
(3)Beginning on October 1, 2019, the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a biennial report on the use of the waiver authority under paragraph (1).  (c)RegulationsThe Secretary shall prescribe such regulations as may be necessary to carry out this section.  
(d)Rehabilitation program definedIn this section, the term rehabilitation program has the meaning given such term in section 3101 of this title..  (b)RegulationsThe Secretary may provide assistance under section 2102B of such title, as added by subsection (a), in advance of regulations by issuing notice specifying the criteria for the application, approval, and oversight processes relating to the provision of assistance under such section.  
(c)Conforming amendments 
(1)Scope of services and assistance for training and rehabilitationSection 3104 of such title is amended by adding at the end the following new subsection:  (d)The Secretary may not assist a veteran in acquiring adaptations to the residence of the veteran under this chapter. Any such assistance may be furnished only under section 2102B of this title..  
(2)Members of the Armed Forces residing outside the United StatesSection 2101A of such title is amended— (A)by redesignating subsection (c) as subsection (d); and  
(B)by inserting after subsection (b) the following new subsection (c):  (c)LimitationNotwithstanding subsections (a) and (b), this section shall not apply to the provision of assistance under section 2102B of this title..  
(3)Benefits additional to benefits under other lawsSection 2104 of such title is amended— (A)in subsection (a), by striking ; however and all that follows through once;  
(B)in subsection (b), by striking the second sentence; and  (C)by adding at the end the following new subsection: 
 
(c)The Secretary may not provide assistance to a veteran under this chapter if the Secretary determines such assistance would result in a duplication of benefits under this title to the veteran..  (4)Exception to mandatory life insuranceSection 2106(a) of such title is amended to read as follows: 
 
(a)The Secretary shall insure any individual under 70 years of age who has received assistance under this chapter against the death of the individual except for an individual who— (1)elects in writing to not receive insurance under this section;  
(2)fails to respond in a timely manner to a request from the Secretary for information on which the premium for such insurance can be based; or  (3)receives such assistance under section 2102B of this title..  
(d)Clerical amendmentThe table of sections at the beginning of chapter 21 of such title is amended by inserting after the item relating to section 2102A the following new item:   2102B. Adaptations to residences of veterans in rehabilitation programs..   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 